Citation Nr: 0417040	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-24 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease, cervical spine, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
disc disease, lumbar spine, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for arthritis, 
right great toe, currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1954, and from February 1955 to August 1973, when he 
retired.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

As discussed more fully below, the issues of entitlement to 
an increased evaluation for degenerative disc disease of the 
cervical spine, and an increased evaluation for degenerative 
disc disease of the lumbar spine, are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notification if further action is 
required on the part of the appellant.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  The veteran's arthritis, right great toe, is manifested 
by symptoms of mild intermittent pain and moderate limitation 
of motion productive of moderate impairment; the current 
medical evidence indicates no subjective complaints of 
functional impairment, and objective findings do not 
demonstrate functional impairment or marked interference with 
employment.

3.  Post-traumatic stress disorder was not shown in service, 
and the evidence received in support of the claim for service 
connection for PTSD does not establish a current diagnosis of 
PTSD.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for arthritis, right great toe, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.3, 4.6, 4.40, 4.45, 4.71a, Diagnostic Code 5284 
(2003).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enacted 
substantial additions and revisions to the law governing VA's 
duty to assist claimants in the development of their claims.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2003).  The VCAA 
mandates that VA make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for a 
benefit, but does not require VA to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In addition, VA has published 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001), now codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The Board has conducted a detailed review of the claims 
folder and finds that the RO has fulfilled or surpassed the 
requirements of the VCAA in this matter.  The Board finds 
that numerous documents provided to the veteran, including 
the July 2002 rating decision, the August 2003 Statement of 
the Case (SOC), and the October 2003 Supplemental SOC, have 
satisfied the requirement at § 5103A of the VCAA in that they 
clearly notified him and his representative of the evidence 
necessary to substantiate his claim.  

By letters dated in March 2002 and July 2003, the RO notified 
the veteran of the VCAA and informed him of how 
responsibilities in developing the record, as between the 
claimant and VA, are divided in accordance with the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
July 2003 letter requested that the veteran submit additional 
information or evidence within 30 days of each letter, but 
further advised him that he had an additional year in which 
to send what was needed.

The United States Court of Appeals for Veteran Claims (CAVC) 
held, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The RO met the requirement herein, as the 
development letter was forwarded in March 2002 and the 
initial adjudication occurred months afterward, in July 2002.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Regarding the first 
requirement, there was no information or evidence identified 
by the veteran that was not of record.  The letter informed 
the veteran that VA would make reasonable efforts to obtain 
certain types of records and would continue to seek Federal 
agency records unless it is determined that additional 
efforts would be futile.  As stated above, the letter also 
informed the veteran of what he was expected to provide.

As to the last item listed in Pelegrini, the letter did not 
advise the veteran to send in everything he had pertaining to 
his claim.  However, this advisement is not necessarily a 
"requirement."  A precedential opinion of the VA General 
Counsel, VAOPGCPREC 1-2004 (Feb. 24, 2004) appears to hold 
that the Court's finding in Pelegrini, that a request that a 
claimant provide VA with any evidence in his or her 
possession that pertains to the claim is an explicit 
requirement of 38 U.S.C. § 3.159(b) and an implicit 
requirement of section 5103(a), is non-binding obiter dictum.  
"Obiter dictum" (often abbreviated as "dictum") is "[a] 
judicial comment made during the course of delivering a 
judicial opinion . . . that is unnecessary to the decision in 
the case and therefore not precedential."  Black's Law 
Dictionary 1100 (7th ed. 1999).  Precedent opinions of the 
chief legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  

There is no indication of outstanding Federal Government 
records or other records that have been identified by the 
claimant.  The RO has provided the veteran with a thorough VA 
examination for service-connected arthritis of his right 
great toe.  The Board has considered whether an examination 
was necessary to resolve the veteran's claim for service 
connection for PTSD.  In this regard, we conclude that there 
was no competent medical or lay evidence to demonstrate a 
current diagnosed disability or persistent or recurrent 
symptoms of disability.  The Board has considered the 
veteran's claim of recurring nightmares, and his spouse's lay 
statement, but without any contemporaneous treatment records, 
and we find those statements, given decades after the alleged 
events, and solely in the context of advancing a claim for 
compensation, to lack probative value.  The Board further 
notes in this regard the lack of any abnormal psychiatric 
diagnosis upon retirement.  Based upon the above analysis, 
there is no indication in this case that any further 
notification or assistance would produce evidence that would 
change the Board's decision and, therefore, any error for 
noncompliance with the notice provisions of the VCAA is 
harmless.  In this regard, while perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

To the extent that VA in any way may have failed to fulfill 
any duty to notify and assist the appellant, the Board finds 
any such error to be harmless.  See Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004).  Of course, an error is not 
harmless when it "reasonably affected the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  In addition, as the veteran has been provided 
with the opportunity to present evidence and arguments on his 
behalf, and has availed himself of those opportunities, final 
appellate review is appropriate at this time.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Increased Evaluation for Arthritis, Right Great Toe

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2003).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The CAVC has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

The Board notes that the guidance provided by CAVC in DeLuca 
must be followed in adjudicating claims where a rating under 
the diagnostic codes governing limitation of motion are to be 
considered.

The intent of the Rating Schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The veteran's service connected arthritis of the right great 
toe is currently evaluated at 10 percent under Diagnostic 
Code (DC) 5284 (Foot injuries, other).  Under that code, 
moderate residuals of a foot injury warrant a 10 percent 
evaluation; moderately severe residuals warrant a 20 percent 
evaluation; and severe residuals warrant a 30 percent 
evaluation.  With actual loss of use of the foot, it will be 
rated at 40 percent.  Id. at Note.  38 C.F.R. § 4.71a, DC 
5284 (2003).

The words "moderate," "moderately severe," and "severe" 
are not defined in Diagnostic Code 5284.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decision is "equitable and 
just." 38 C.F.R. § 4.6.
 
It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
38 C.F.R. § 3.321.

VA outpatient records from VA Medical Center (VAMC) in Boise, 
dated between April 1998 to August 2001, indicate the veteran 
reported his "left" great toe was relieved with a magnetic 
insole in his shoe.  In August 1999, he reported his toe was 
relieved with Excedrin.  No other references to the toe are 
shown.

The report of the VA compensation and pension 
(C&P)examination in July 2002 indicates the examiner reviewed 
the claims file.  His review of veteran's records revealed 
the veteran underwent a Keller bunionectomy and silastic 
implant for a right hallux valgus in November 1985.  Moderate 
improvements were shown since the operation, but the veteran 
continued to report mild intermittent throbbing of the right 
metatarsophalangeal (MP) joint.  On examination, there was 
virtually no extension of the MP on the right compared to the 
left.  The examiner also noted limited flexion of the joint.  
The angle of the MP joint was 18 degrees on the right and 12 
degrees on the left.  X-rays of the toes were interpreted to 
show a prosthetic device present at the first phalangeal 
joint, without detectable complication.  The examiner 
concluded there was a Keller bunionectomy on the right with 
moderate improvement, with residual mild symptoms.

Review of the record indicates the veteran has no greater 
than a moderate impairment as a result of the arthritis in 
his right great toe.  VA outpatient records show no 
complaints of pain or other disability of a moderately severe 
or a severe nature.  The last mention of his toe in treatment 
records indicates the veteran needed only over-the-counter 
medication and a magnetic insole to relieve symptoms of pain.  
Outpatient records do not substantiate any functional 
impairment.  The veteran does have some limitation of motion 
in his right great toe, as demonstrated at the last C&P 
examination; however, his only complaint was intermittent and 
mild throbbing.  

The medical evidence does not show that the veteran's right 
great toe arthritis has resulted in such disabling pain as to 
be productive of functional impairment which warrants 
consideration of assignment of a rating in excess of 10 
percent under the criteria of 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca, 8 Vet. App. at 206-207.  As noted above, the term 
"moderately severe" is not defined by regulation, but when 
compared with other comparable ratings for the feet, this 
term must be understood to require greater difficulties than 
those currently experienced by the veteran.  As suggested by 
the reference to other diagnostic codes, the veteran's 
difficulties are not tantamount to more than moderate 
impairment, even when pain is considered.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2003); Johnson v. Brown, 9 Vet. App. 7, 11 
(1996); DeLuca, 8 Vet. App. at 206-207.  Significantly, the 
veteran had pain-free motion on VA examination, and service-
connected disability was essentially asymptomatic.  Even with 
hallux valgus that has required resection of the metatarsal 
heads or hallux valgus that is so severe that it equates to 
amputation, the highest rating assignable would be 10 percent 
under 38 C.F.R. § 4.71a, DC 5280.  As already noted, the 
veteran's disability is not comparable to such problems.

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the Rating Schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  In this regard, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected varicocele is demonstrated, nor is there any other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  The Board therefore finds that 
further consideration or referral of this matter under the 
provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.

Consequently, the Board finds an evaluation in excess of 10 
percent for arthritis, right great toe, is not warranted.

III.  Service Connection for PTSD

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  To 
demonstrate a chronic disease in service, a combination of 
manifestations must be shown that is sufficient to identify 
the disease entity and there must be sufficient observation 
to establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2003).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(which provides for the diagnosis of mental disorder in 
accordance with the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders at 32 
(4th ed., 1994) (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2003); see Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

Service personnel records indicate the veteran served in the 
Republic of Vietnam on temporary duty from June 1968 to 
September 1968.  Service medical records reflect the veteran 
endorsed a medical history of frequent trouble sleeping and 
frequent or terrifying nightmares at the time of his 
retirement physical examination.  The examining physician 
indicated in his summary that the veteran had trouble getting 
to sleep, it usually took 1-11/2 hours to get to sleep, and he 
slept six to seven hours per night.  The veteran's nightmares 
referred to recurrent episodes of the veteran waking up and 
"feeling that someone is in house and can't get back to 
sleep."  The veteran reported that this occurred once a 
week.  The examiner provided no diagnosis with regard to 
these complaints.

Outpatient records from United States Air Force Hospital, 
Mountain Home Air Force Base, dated between October 1973 and 
July 2002 are negative for complaints of nightmares.

The veteran underwent numerous VA C&P examinations, for the 
evaluation of his service-connected disabilities.  These 
examinations occurred in October 1973, May 1976, February 
1977, May 1986, April 1993, and July 2002.  The examination 
reports are negative for any complaint of nightmares.

The veteran's stressor statement, dated in July 2003, 
describes him being awakened from his sleep approximately two 
or three o'clock in the morning when his fan was knocked onto 
his bed.  He said he jumped out of his bed with a knife, 
which he slept with, and noticed a person dressed in dark 
clothing.  As he rose from his bed, the person ran out of the 
barracks.  The veteran followed him or her, but lost sight of 
the person.  The veteran states that he reported the incident 
to his first sergeant the next day.  He said the incident 
occurred at Cam Ranh Bay, in Vietnam.  He also stated that on 
the first or second night after he returned to his permanent 
station in Okinawa, he "almost took my son's head off" when 
he came running into his bedroom.  The veteran remembers 
"taking a swing" at his son, but missing him.  He reports 
that after he left Vietnam, he started having nightmares 
about someone being in his house and his bedroom, sometimes 
at the foot of his bed.  He continues to have the nightmare 
once or twice a month.  The veteran disclosed that he never 
has complained of, or seen anyone concerning the stressor 
incident, except for when he mentioned it during an Agent 
Orange examination in 2002.

In a lay statement dated in July 2003, the veteran's spouse 
corroborated the incident in Okinawa involving their son and 
the veteran having "a heck of a time sleeping" after he 
returned from Vietnam.  She also stated the veteran had a lot 
of thrashing of his legs and feet while he slept.  She said 
these problems continue to the present.

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (Service 
connection may not be granted unless a current disability 
exists); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service medical records do show complaint of nightmares at 
the veteran's separation, but the psychiatric portion of the 
clinical evaluation was normal.  Treatment records are 
completely devoid of any complaints or treatment for 
nightmares.  In this regard, the Board notes that treatment 
records indicate the veteran complained in March 1975 and 
several times between January 1999 and August 2001 that his 
right arm ached and went to sleep, and awakened him from 
sleep.  Records also reflect in January and February 1983, 
the veteran complained of being awakened three times a week.  
The veteran's spouse described sputtering, and stated the 
veteran stopped breathing for a "long time."  Records show 
that in July 2002 the veteran also complained of trouble 
sleeping due to breathing problems.  The absence of any 
mention of nightmares in over 30 years casts doubt on the 
veteran's present claim, especially in light of all the other 
complaints in regard to his sleeping habits. 

Review of the veteran's enlisted performance reports also 
fail to indicate any negative effects on the veteran's 
performance, contemporaneous with or shortly after when the 
stressor event allegedly occurred.  Specifically, during the 
reporting period from June 1968 to March 1969, the veteran 
received straight nines in all personal qualities, i. e., a 
perfect evaluation.  Consequently, there is no objective 
evidence to support the veteran's claim for service 
connection for PTSD.  The only evidence is the lay statements 
of the veteran and his spouse, which are not given 
contemporaneously with the events or in the context of 
treatment, but rather over 30 years after the alleged 
stressor event and in the context of submitting a claim for 
compensation.

The Board has no reason to doubt the sincerity of the 
statements proffered by the veteran and his wife in this 
claim.  However, they are not professionally qualified to 
suggest a diagnosis of PTSD based upon their descriptions of 
nightmares, difficulty sleeping, breathing problems, etc.  
Resolving issues that involve medical knowledge, such as 
diagnosis of disability and determination of medical 
etiology, in the context of service connection claims, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  Consequently, the 
veteran's subjective complaint of PTSD is insufficient to 
establish a diagnosis.

In view of the foregoing, the Board finds the preponderance 
of the evidence is against the claim for service connection 
for PTSD. 


ORDER

Entitlement to an increased evaluation for arthritis, right 
great toe, is denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.


REMAND

The veteran's service-connected degenerative disc disease of 
the cervical spine is currently evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  His service-connected 
degenerative disc disease of the lumbar spine is currently 
evaluated under 38 C.F.R. § 4.71a, DC 5292.  Revisions were 
made to both these diagnostic codes, effective September 26, 
2003, when VA promulgated new rating criteria for diseases 
and injuries of the spine.  Specifically, DC 5243 
(intervertebral disc syndrome), Note 6, directs that 
intervertebral syndrome is to be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the formula for rating based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Diagnostic Code 5292 has not been renumbered, as the 
revisions do not include a diagnostic code based exclusively 
on limitation of motion of the lumbar spine; however, DC 5242 
provides criteria for evaluating degenerative arthritis of 
the spine.  The General Rating Formula for Diseases and 
Injuries of the Spine provides the criteria for degenerative 
arthritis of the spine.  Although the new criteria were 
considered when the RO adjudicated his claim, they were not 
considered when the veteran underwent his VA medical 
examination in July 2002.  Accordingly, additional 
development is needed to preclude any prejudice against the 
veteran's claim for an increased evaluation for degenerative 
disc disease, cervical spine, and an increased evaluation for 
degenerative disc disease, lumbar spine.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

1.  The RO should arrange for VA 
orthopedic and neurological 
examination(s) to determine the current 
severity of the veteran's service-
connected degenerative disc disease of 
his cervical spine and his lumbar spine.  
All indicated studies should be 
conducted, and all clinical findings 
should be reported in detail.  (a) The 
examiner should describe the 
manifestations of the veteran's 
degenerative disc diseaseof the cervical 
and lumbar spine in accordance with 
pertinent former and revised criteria 
for intervertebral disc syndrome (IVDS), 
limitation of motion, lumbar spine, and 
degenerative arthritis of the spine.  
(b) The examiner should (i) render 
findings as to whether, during 
examination, there is mild, moderate, 
severe, or pronounced IVDS, if any, and 
(ii) specify the total duration of 
incapacitating episodes, if any, over 
the past 12 months (an "incapacitating 
episode" being a period of acute signs 
and symptoms due to IVDS that requires 
bed rest prescribed by and treatment by 
a physician).  (c) The examiner should 
also provide findings as to whether 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with 
the low back.  (d) If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  

If the physician cannot answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  A complete rationale for the 
comments expressed should be provided.  
The claims file, to include a copy of 
this remand, should be made available to 
the examiner, who should indicate in the 
examination report whether the records 
were reviewed.  

The veteran is hereby advised that 
failure to report for any scheduled 
examination may have adverse 
consequences to his claim.  
Specifically, that failure to report 
without good cause for an examination in 
conjunction with a claim for an 
increased rating will result in the 
denial of the claim.  38 C.F.R. § 3.655.

2.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case, and given the opportunity to 
respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




________________________________
	ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



